UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4727


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          and

ROY NELSON PATTON,    SR.;   JOHN   WILSON    PATTON;   BARBARA   ANN
PATTON LEONARD,

                Claimants,

          v.

JANELLE DYANNE PEARSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00128-MR-DLH-11)


Submitted:   October 7, 2010                 Decided:   November 3, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Thomas Richard Ascik, Amy Elizabeth Ray, Assistant United States
Attorneys, Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Janelle    Dyanne     Pearson      timely    appeals        the       108-month

sentence       imposed    following       her    guilty    plea      to    conspiracy       to

possess with intent to distribute cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), 846 (2006).                  On appeal, counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether: (1) the district court had jurisdiction to

accept Pearson’s guilty plea and impose sentence; (2) Pearson’s

guilty    plea    was     knowing    and    voluntary;         and   (3)       the    district

court erred in failing to sentence Pearson to less than 108

months’ imprisonment.              Pearson has not filed a pro se brief,

though    she    was     advised    of    her    right    to    do   so.         Finding   no

reversible error, we affirm.

               Counsel’s first two arguments essentially go to the

adequacy of the Federal Rule of Criminal Procedure 11 (“Rule

11”) hearing, questioning whether there was an adequate factual

basis for accepting Pearson’s guilty plea and whether Pearson’s

plea     was     knowing     and     voluntary.            Prior     to        accepting    a

defendant’s       guilty    plea,    a     magistrate      judge      or       the    district

court must address the defendant in open court and ensure she

understands,       among     other       things,    the    nature         of    the    charge

against her, the possible punishments she faces, and the rights

she relinquishes by pleading guilty.                 Fed. R. Crim. P. 11(b)(1).

                                             3
The   court    also      must    ensure      that     a    sufficient      factual      basis

exists to support the plea, Fed. R. Crim. P. 11(b)(3), and that

the plea is knowing and voluntary, Fed. R. Crim. P. 11(b)(2).

              Because Pearson did not move to withdraw her guilty

plea in the district court or raise any objections to the Rule

11    colloquy,     we     review      for    plain       error.     United     States v.

General, 278 F.3d 389, 393 (4th Cir. 2002); United States v.

Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                           Upon review, we

conclude that the district court did not err in accepting the

offense    conduct         presented         in     the     presentence       report      as

sufficient     to    enter      the    guilty       plea.     See    United    States      v.

Kellam,    568      F.3d    125,      139    (4th    Cir.)    (stating       elements     of

offense), cert. denied, 130 S. Ct. 657 (2009).                             Moreover, our

review of the plea hearing transcript reveals no deficiencies in

the colloquy conducted by the magistrate judge.                           Therefore, the

district   court      did    not      err    in   finding     Pearson’s      guilty     plea

knowing and voluntary.

              Finally, counsel argues that the district court erred

in sentencing Pearson to 108 months’ imprisonment, stating that

Pearson    should     have      received      a     lower    sentence      based   on    her

substantial assistance to the Government.                           After granting the

Government’s        substantial        assistance         motion    and    accepting     the

Government’s        recommendation            regarding       the     extent       of    the

departure, the district court departed downward and sentenced

                                              4
Pearson     below     the     applicable          statutory      mandatory    minimum

sentence based upon the circumstances of Pearson’s case.                            The

district court was under no obligation to further depart based

on the Government’s motion.             To the extent Pearson appeals the

sufficiency and extent of the departure simply because of her

dissatisfaction with it, we do not have jurisdiction to consider

that claim.      United States v. Brewer, 520 F.3d 367, 371 (4th

Cir. 2008); United States v. Hill, 70 F.3d 321, 324 (4th Cir.

1995).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Pearson, in writing, of her right

to petition the Supreme Court of the United States for further

review.     If   Pearson      requests       that    a   petition     be   filed,    but

counsel   believes      that    such     a       petition    would    be   frivolous,

counsel   may    move   in     this    court      for    leave   to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Pearson.           We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before     the    court    and       argument    would    not   aid     the

decisional process.

                                                                             AFFIRMED



                                             5